DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakala, et al (WO 2018/050962 A1) in view of Kato (U.S. Patent Application Publication 2004/0089802 A1).
Regarding claim 1, Hakala discloses a multi-ion identification device, characterized in that, the device comprises a first reagent ion tower (403) to provide ionization reagent ions (NO3-) in a first plane perpendicular to sample flow entrance direction (301) to ionization region of the multi-ion identification device (Fig. 4);
A second reagent ion tower (403) to provide ionization reagent ions (Br-) in a second plane perpendicular to sample flow entrance direction (301) to ionization region of the multi-ion identification device (Fig. 4);
Said first plane and said second plane being parallel (Fig. 4) to provide a reaction time for the ions emitted from the respective reagent ion towers to chemically ionize analyte molecules in the sample (S), the so formed adducts (S+NO3-, S+Br-) being transported from the ionization region to a mass spectrometer port (307) for mass analysis of the species of the adducts.
Hakala fails to teach a plurality of reagent ion towers in each of the first and second planes; however, Kato teaches that providing multiple reagent ion sources (200, 200’) in a plane, at 90 and/or 180 degrees around the sample flow direction (Fig. 9), assures more efficient ion-ion reactions as opposed to introducing reagent ions from only one side of the sample flow (paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hakala’s device to include a plurality of reagent ion towers in each of the first and second planes, because doing so would assure more efficient ion-ion reactions as taught by Kato.
Regarding claim 2, the more-efficient configuration taught by Kato is such that each ionization reagent of the respective reagent ion tower in the same plane is configured to operate according to the same ion production mechanism to provide respective reagent ions from a dedicated reagent ion tower (paragraph 0097).
Regarding claims 3 and 15, Hakala discloses wherein the ionization mechanism of a reagent ion tower is at least one of X-ray, soft X-ray, corona discharge, electrospray, xenon uv lamp based ionization mechanism (p. 8, lines 24-29; p. 11, lines 17-19; p. 17, line 33-p. 18, line 5).
Regarding claims 4 and 16, Hakala discloses wherein the polarity of an ion reagent tower produced ions are adjustable to positive or negative ions (p. 9, lines 1-5).
Regarding claim 6, Hakala discloses wherein the ionization region (102) comprises a round cylindrical symmetry with a centerline as a symmetry center (Fig. 1).
Regarding claim 8, Hakala discloses a control unit to control the multi-ion identification system and the multi-ion identification system’s actuators for the operation in mass analysis of adducts formed from the constituents of the sample; a mass spectrometer to make said mass analysis; and a database to store and process mass analysis results (p. 3, lines 5-7).
Regarding claim 9, Hakala discloses wherein the system comprises a software packet (program) configured to control operation of the multi-ion identification system (p. 3, lines 5-7).
Regarding claim 10, Hakala discloses wherein the system comprises a software packet that is configured to make group analysis (cluster analysis) to find and deduce marker substances from the results (p. 12, lines 18-31).
Regarding claim 12, Hakala discloses wherein the system comprises an ion detector to detect ions, said ion detector being configured to simultaneously utilize multiple selective ion chemistries both in negative and positive modes of detection (p. 16, line 32-p. 17, line 4).
Regarding claim 13, Hakala discloses wherein the system is configured to detect extremely low vapor pressure, highly oxidized multifunctional organic molecules from the sample (p. 13, lines 4-12).
Regarding claim 14, Hakala discloses sampling a gas sample (S) into a sample flow of the multi-ion identification device; allowing turbulence to decay to laminar flow conditions of the sample flow in a buffering region of the multi-ion identification device (p. 21, lines 28-30); protecting the gas sample by at least one or two sheath flows in the buffering region (p. 22, lines 24-28); charging the gas sample constituents by reagent ion molecules formed for use in chemical ionization of said gas sample constituents to form adducts (p. 21, lines 5-8); allowing the adduct to form from the gas sample constituents and reagent ion molecules (p. 21, lines 5-8); leading the adducts to the mass spectrometer for analysis (p. 21, lines 12-15); identifying the adducts and the gas sample constituents (p. 26, lines 17-23); storing to a database the identified gas sample constituents (p. 8, lines 21-23).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakala in view of Kato as applied to claim 10 above, and further in view of Sachs, et al (U.S. Patent Application Publication 2004/0195500 A1).
Regarding claim 11, Hakala in view of Kato teaches the system of claim 10, but fails to teach wherein the software packet comprises at least one of a machine learning algorithm, a neural network solver for classification and optimization of data clusters, an artificial intelligence algorithm, an elastic net regressions algorithm, random forests and recursive elimination algorithm, to be used to analyze, compare and predict chemical features of gaseous samples.
Sachs teaches that machine learning, neural networks, and random forests were known methods for analyzing large amounts of mass spectrometric data (paragraphs 0295, 0368). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use machine learning, a neural network solver, or a random forest algorithm to analyze, compare and predict the chemical features of the gaseous samples in the system of Hakala in view of Kato, because such algorithms were known in the art to be useful for analyzing mass spectrometric data.
Allowable Subject Matter
Claims 5, 7, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5 and 17-20, the prior art fails to teach wherein at least one of the reagent ion towers comprises a filter to filter away multiply charged reagent ions away from entry to the ionization region. Regarding claim 7, the prior art fails to teach wherein the reagent ion towers are aligned in a plane and have an offset to deflect from the direction of the center line along the respective emitting lines. Kato appears to teach away from this limitation by directing the reagent ions directly at the sample flow along the centerline, from different incident angles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        19 November 2022